Citation Nr: 0627878	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1970 to June 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in Hartford, 
Connecticut, which denied service connection for hearing 
loss.  


FINDING OF FACT

The veteran does not have current right ear hearing loss, and 
there is no competent evidence that left ear hearing loss is 
related to a disuse or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for entitlement to service 
connection for hearing loss by means of letters issued in 
December 2003 and May 2004 and the April 2005 Statement of 
the Case.  The letters from the RO informed the veteran of 
the type of evidence which could be submitted to support his 
claim and explained that VA would assist him in obtaining 
relevant evidence.  The May 2004 letter explicitly told the 
veteran to submit all relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the December 2003 letter provided the 
veteran with specific notice of what type of information and 
evidence was needed to substantiate his claim on appeal.  He 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a higher initial 
rating.  That was not necessary because, to the extent that 
the Board is denying the claim on appeal, no effective date 
is being assigned.  Thus, the veteran is not prejudiced by 
the lack of this element of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The duty to assist has been fulfilled.  The VA has secured 
all identified records, which are in existence, pertaining to 
the matter on appeal.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.  

The veteran has been provided an examination, and a medical 
opinion has been obtained.  38 C.F.R. § 3.159(c)(4)(2005).

Thus, the appeal is ready to be considered on the merits.

Factual Background

The veteran's DD Form 214 and personnel records reflect that 
he served on the USS Guam flight deck as an aircraft 
electrical systems technician on Harrier Jump Jets.  

Service medical records show a May 1970 report of medical 
examination, performed for enlistment purposes, revealed that 
the veteran's hearing was normal.  An audiological evaluation 
performed at that time showed pure tone thresholds in 
decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
10


In June 1974 the veteran had a medical examination for 
purposes of release from active duty including audiological 
testing.  The audiological evaluation showed pure tone 
threshold in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
15
5
5
20
10

In June 2002, the veteran had a private evaluation for 
hearing loss.  Upon examination, the physician found no 
apparent problem.  His hearing status for high pitch sounds 
(3000, 4000, 6000) was normal in the right ear and moderate 
in the left ear.  His hearing status for speech range (500, 
1000, 2000, 3000) was normal in both ears.  The examiner 
indicated there was a change in hearing from the baseline 
test in the left ear but not in the right ear and there was 
no 25 decibel shift with age adjustment in either ear.  The 
audiological evaluation showed pure tone threshold in 
decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
10
5
25
35
40

In May 2004 the veteran was afforded a VA examination.  The 
examiner did a thorough review of the veteran's claims 
folder, including his service medical records and the results 
from the 2002 private audiological evaluation.  At the 
examination, the veteran reported a decrease in hearing in 
the left ear since the 1980's.  He complained of frequent 
tinnitus in the left ear, which the examiner did not find 
present at the time of the evaluation.  The veteran denied 
occupational ear noise exposure but reported a history of 
noise exposure during the military as a jet mechanic.  

Diagnostic and clinical tests showed normal, type A, 
tympanograms bilaterally.  The audiological evaluation showed 
pure tone threshold in decibels, as follows:  




HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
20
15
15
25
30

Speech recognition scores using the Maryland CNC word list 
were 100 percent in the right ear and 100 percent in the left 
ear. 

The diagnosis was hearing sensitivity within normal limits 
through 8000 Hertz in the right ear and hearing sensitivity 
within normal limits through 3000 Hertz followed by a mild to 
moderately severe sensorineural hearing loss thereafter with 
frequent tinnitus.  The examiner opined that it was unlikely 
that the veteran's hearing loss was related to military noise 
exposure.  He based this impression on the veteran's June 
1974 release from active duty record.  According to those 
audiological test results, hearing sensitivity was within 
normal limits through 6000 Hertz.  

Rules and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection can be established for sensorineural 
hearing loss, as a disease of the central nervous system, if 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Analysis

In the present case, there is no evidence of hearing loss as 
defined by 38 C.F.R. § 3.385, within the first post-service 
year.  Thus, service connection would not be warranted on a 
presumptive basis.

Although hearing loss was not identified in service, the 
veteran has reported noise exposure, and the circumstances of 
his service were consistent with such exposure.  Thus, the 
element of an in-service injury was met.

The private hearing examination demonstrated a current 
hearing loss in the left ear as defined in 38 C.F.R. § 3.385, 
but there is no evidence of such hearing loss in the right 
ear.  

The most recent evidence, namely the VA examination, did not 
confirm the hearing loss in the left ear, but even assuming 
the presence of such loss, there is no evidence that the 
hearing loss is related to service.

Hearing loss was not demonstrated until the private hearing 
test in July 2002, more than 25 years after service.  The 
veteran has not reported a continuity of symptomatology, and 
the only competent opinion, that provided by the VA examiner, 
is against such a link.

The VA examiner considered the entire record, and found the 
absence of hearing loss at service separation to be crucial.  

The veteran obviously believes that the current hearing loss 
is related to service.  As a layman without medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. at 112; Routen v. Brown, 10 Vet. App. at 186. 

Therefore, the evidence is against the claim for service-
connection for hearing loss.

The Board has considered the doctrine of reasonable doubt, 
but because the weight of the evidence is against the claim, 
that doctrine is not for application, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


